

116 S2924 IS: Bandelier National Park and Preserve Establishment Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2924IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Bandelier National Park and Preserve in the State of New Mexico.
	
 1.Short titleThis Act may be cited as the Bandelier National Park and Preserve Establishment Act.
 2.DefinitionsIn this Act: (1)CommissionThe term Commission means the Tribal commission established under section 4(d).
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)MapThe term map means the map entitled Bandelier National Park and Preserve Proposed Boundary, numbered 315/149,741, and dated December 2018. (4)National ParkThe term National Park means the Bandelier National Park, consisting of approximately 29,656 acres of land in the State, as generally depicted on the map.
 (5)National PreserveThe term National Preserve means the Bandelier National Preserve, consisting of approximately 4,011 acres of land in the State, as generally depicted on the map.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)StateThe term State means the State of New Mexico.
 (8)Unmanned aircraftThe term unmanned aircraft means— (A)a device that is used or intended to be used for flight in the air without the possibility of direct human intervention from within or on the device; and
 (B)any associated operational element or component required for the pilot or system operator in command to operate or control a device described in subparagraph (A).
				3.Establishment of Bandelier National Park and Preserve
			(a)Establishment
 (1)In generalTo protect, preserve, interpret, and provide for the enjoyment of the scenic, scientific, educational, natural, geological, historical, cultural, archaeological, fish, wildlife, and recreational values of the National Park and the National Preserve, there is established as a unit of the National Park System in the State a national park and national preserve, to be known as the Bandelier National Park and Preserve.
 (2)BoundariesThe Bandelier National Park and Preserve shall consist of— (A)the National Park; and
 (B)the National Preserve. (3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (4)Effect of subsectionNothing in this subsection affects the designation or management of land located within the boundaries of the Bandelier National Park and Preserve that is designated as wilderness under the Wilderness Act (16 U.S.C. 1131 et seq.) before the date of enactment of this Act, including the Bandelier Wilderness.
				(b)Abolishment of Bandelier National Monument
 (1)AbolishmentDue to the establishment of the Bandelier National Park and Preserve, the Bandelier National Monument in Sandoval County, New Mexico, is abolished.
 (2)IncorporationThe land and interests in land that constitute the Bandelier National Monument (as in existence on the day before the date of enactment of this Act) are incorporated in, and shall be considered to be a part of, the Bandelier National Park and Preserve.
 (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the monument referred to in subsection (b)(1) shall be deemed to be a reference to the Bandelier National Park and Preserve.
 (d)Availability of fundsAny funds available for the monument referred to in subsection (b)(1) shall be available for the Bandelier National Park and Preserve.
 (e)AdministrationSubject to section 4(a), the Secretary shall administer the Bandelier National Park and Preserve in accordance with—
 (1)this Act; and (2)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code.
				4.Management of Bandelier National Park and Preserve and Valles Caldera National Preserve
			(a)Hunting
 (1)In generalSubject to paragraph (2), the Secretary shall permit hunting on land in the National Preserve in the same manner as hunting is managed in the Valles Caldera National Preserve under section 3043(b)(7) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (16 U.S.C. 698v–11(b)(7)).
 (2)ManagementAt the discretion of the Secretary, the Superintendent of the Valles Caldera National Preserve may manage hunting in the National Preserve under paragraph (1).
				(b)Traditional cultural and religious sites
 (1)In generalThe Secretary, in consultation with Indian tribes, shall ensure the protection of traditional cultural and religious sites in the Bandelier National Park and Preserve.
 (2)AccessThe Secretary, in accordance with Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.)— (A)shall provide access to the sites described in paragraph (1) by members of Indian tribes for traditional cultural and customary uses; and
 (B)may, on request of an Indian tribe, temporarily close to general public use 1 or more specific areas of the Bandelier National Park and Preserve to protect traditional cultural and customary uses in the area by members of the Indian tribe.
					(c)Collection of plants and mineral resources by members of culturally affiliated Indian tribes
 (1)In generalThe Secretary shall allow an enrolled member of any Indian tribe (including the Pueblo of San Ildefonso and the Pueblo of Santa Clara) that is culturally affiliated with the land located within the boundaries of the Bandelier National Park and Preserve or the Valles Caldera National Preserve to collect plants, including parts or products of plants, and mineral resources within the Bandelier National Park and Preserve and the Valles Caldera National Preserve for noncommercial traditional and cultural uses.
				(2)Application
 (A)In generalExcept as provided in subparagraph (B), a collection activity under paragraph (1) shall be— (i)consistent with applicable laws; and
 (ii)subject to such conditions as the Secretary determines to be necessary to protect the resources and values of the Bandelier National Park and Preserve or the Valles Caldera National Preserve.
						(B)Quantity limitations
 (i)Existing regulationsNo quantity limitation contained in a regulation of the National Park Service in effect on the date of enactment of this Act shall apply to a collection activity under paragraph (1).
 (ii)Limitations imposed by SecretaryThe Secretary may limit the quantity of plants, including parts or products of plants, and mineral resources collected under paragraph (1) if the Secretary determines that the limitation is necessary to protect the resources and values of the Bandelier National Park and Preserve or the Valles Caldera National Preserve.
						(d)Tribal commission
 (1)In generalTo ensure that the management of the Bandelier National Park and Preserve reflects the expertise and traditional and historical knowledge of members of applicable Indian tribes, the Secretary shall establish a Tribal commission for the Bandelier National Park and Preserve.
 (2)PurposeThe Commission shall provide guidance and recommendations on the development and implementation of management plans for, and policies of, the Bandelier National Park and Preserve.
 (3)MembershipThe Commission shall consist of 1 representative designated by the governing body of each Indian tribe with a historical association with the area within the boundaries of the Bandelier National Park and Preserve.
 (4)Incorporation of recommendationsIn developing plans and policies for the Bandelier National Park and Preserve, the Secretary shall carefully and fully consider incorporating the traditional and historical knowledge and special expertise of members of the Commission or a comparable entity.
 (5)Written explanationIf the Secretary determines not to incorporate a specific recommendation submitted to the Secretary in writing by the Commission, the Secretary shall provide to the Commission a written explanation of the reason for the determination.
				(e)Withdrawal from Federal mining and mineral leasing laws
 (1)WithdrawalSubject to valid existing rights in effect on the date of enactment of this Act, the land located within the boundaries of the Bandelier National Park and Preserve is withdrawn from—
 (A)location, entry, and patent under the mining laws; and (B)disposition under all laws pertaining to mineral and geothermal leasing.
 (2)Acquired landAny land or interest in land that is acquired by the United States after the date of enactment of this Act for inclusion in the Bandelier National Park and Preserve, shall, on acquisition, be immediately withdrawn in accordance with this subsection.
 (3)EffectNothing in this subsection affects any recreational use, including hunting or fishing, that is authorized on the land within the boundaries of the Bandelier National Park and Preserve under applicable law as of the date of enactment of this Act.
				(f)Boundary adjustment
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary and the Secretary of Agriculture shall seek to enter into an agreement to adjust the boundary between the Valles Caldera National Preserve and the Santa Fe National Forest for the purpose of improving the management of the Valles Caldera National Preserve and the Santa Fe National Forest, respectively.
 (2)AdjustmentSubject to paragraph (4), if an agreement is entered into by the Secretary and the Secretary of Agriculture under paragraph (1), the boundary between the Valles Caldera National Preserve and the Santa Fe National Forest shall be adjusted in accordance with the agreement.
 (3)Incorporated landAny land added to the Valles Caldera National Preserve or the Santa Fe National Forest as a result of the boundary adjustment under paragraph (2) shall be—
 (A)subject to any law applicable to the unit to which the land is added; and (B)withdrawn from—
 (i)all forms of entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (4)Contracts and permitsBefore adjusting the boundary under paragraph (2), the Secretary or the Secretary of Agriculture, as applicable, shall, with respect to any contract or permit on land affected by the agreement entered into under paragraph (1)—
 (A)allow the contract or permit to expire at the end of the period of performance of the contract or permit; or
 (B)modify the contract or permit to exclude the portion of the land covered by the agreement. (5)Rights-of-way and easementsAny right-of-way or easement with respect to land transferred to the Secretary or the Secretary of Agriculture under the agreement entered into under paragraph (1) shall be transferred to the Secretary or the Secretary of Agriculture, as applicable.
				(g)Unmanned aircraft
 (1)In generalExcept as provided in paragraph (2), launching, landing, or operating an unmanned aircraft is prohibited within the boundaries of the Bandelier National Park and Preserve.
				(2)Authorized use
 (A)In generalSubject to subparagraph (B), the Secretary may permit the use of an unmanned aircraft for— (i)administrative purposes, including—
 (I)scientific study; (II)search and rescue operations;
 (III)fire operations; (IV)law enforcement; or
 (V)other administrative purposes, as determined by the Secretary; or (ii)activities conducted under an applicable—
 (I)scientific research or collecting permit; or (II)special use permit that specifically authorizes launching, landing, or operating the unmanned aircraft.
 (B)LimitationThe Secretary may not permit the use of an unmanned aircraft under subparagraph (A) if the use would cause an unacceptable impact to the resources or values of the National Park or the National Preserve, as determined by the Secretary.